     Case 1:19-cr-00198-NONE-SKO Document 26 Filed 09/02/20 Page 1 of 2


 1    DOUGLAS C. FOSTER, CA #205674
      Law Offices of Douglas C. Foster
 2    139 W. El Portal Dr.; Suite D
      Merced, CA 95348
 3    Telephone: (209) 691-7280
      Fax: (209) 691-7290
 4
      Attorney for Defendant
 5    JOEL JOSE RUEDA
 6
 7                             IN THE UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10     UNITED STATES OF AMERICA,                    Case No. 1:19-CR-00198-NONE
11                      Plaintiff,
12     vs.
13     ____________________________,
       JOEL JOSE RUEDA
14                  Defendant.
15
16    TO:    MCGREGOR SCOTT, UNITED STATES ATTORNEY, AND JUSTIN GILIO,
             COUNSEL FOR PLAINTIFF:
17
             IT IS HEREBY STIPULATED by and between the parties hereto, through their
18
      respective counsel, that the sentencing hearing in the above-captioned matter now set for
19
      September 10, 2020 may be continued to November 12, 2020 at 9:30 a.m.
20
             Defense counsel is currently developing mitigation evidence. A portion of this evidence
21
      involves the presentation of medical information about defendant relevant to sentencing factors.
22
      To properly develop this evidence, certain basic medical tests must be performed. Due to
23
      uncertainty about close contact jail visits during the pandemic as well as restrictions imposed by
24
      the Fresno County Jail, defense counsel has not been able to complete these tests. Once the tests
25
      are completed, the remainder of the mitigation case will proceed expeditiously.
26
27
28
     Case 1:19-cr-00198-NONE-SKO Document 26 Filed 09/02/20 Page 2 of 2


 1           Counsel for government and the assigned USPO have no objection to the requested date.
 2    As this is a sentencing hearing, no exclusion of time is necessary under the Speedy Trial Act.
 3
 4
 5                                                         Respectfully submitted,
 6                                                         McGREGOR SCOTT
                                                           United States Attorney
 7
 8    DATED:                                                /s/ ___________
                                                           JUSTIN GILIO
 9                                                         Assistant United States Attorney
                                                           Attorney for Plaintiff
10
11
12
13    DATED: May 27, 2020                                  /s/ ___________
                                                           DOUGLAS C. FOSTER
14                                                         Law Offices of Douglas C. Foster
                                                           Attorney for Defendant
15                                                         JOEL JOSE RUEDA
16
17
18                                               ORDER
19           IT IS SO ORDERED that the sentencing hearing in the above-captioned case shall be
20    continued to November 12, 2020 at 9:30 a.m.
21
      IT IS SO ORDERED.
22
23       Dated:     September 1, 2020
                                                        UNITED STATES DISTRICT JUDGE
24
25
26
27

28

                                                     -2-
